Exhibit 10.34

 

MATSON, INC.

DEFERRED COMPENSATION PLAN

FOR OUTSIDE DIRECTORS

 

Amended, Renamed and Restated Effective as of June 29, 2012

 

Matson, Inc. (“Matson” or the “Company”) hereby provides members of Matson’s
Board of Directors who are not employees of Matson or its subsidiaries (“Outside
Directors”) the opportunity to defer payment of retainer and meeting fees in
accordance with the terms of this Matson, Inc. Deferred Compensation Plan for
Outside Directors (the “Plan”).

 

Pursuant to a corporate reorganization, Alexander & Baldwin, Inc. (“A&B”) became
a wholly-owned subsidiary of Alexander & Baldwin Holdings, Inc. (“Holdings”) and
Holdings assumed all the liabilities under the Alexander & Baldwin, Inc.
Deferred Compensation Plan for Outside Directors.  Holdings then effected a
spin-off distribution of its wholly-owned subsidiary A & B II, Inc., renamed
Alexander & Baldwin, Inc. (“New A&B”) effective June 29, 2012, by distributing
all of Holdings outstanding common stock in New A&B to Holdings’ shareholders
(the “New A&B Distribution”) and Holding was renamed Matson, Inc.  As plan
sponsor prior to the date of the New A&B Distribution, Holdings adopted the
amended, renamed and restated Matson, Inc. Deferred Compensation Plan for
Outside Directors effective as of the date of the New A&B Distribution.

 

1.             Amount Which May Be Deferred.  An Outside Director may elect to
defer all or a portion of his fees in accordance with the options set forth on
the applicable deferral election form, a copy of which shall be provided by the
Plan Administrator.  For purposes of this Plan, the “Plan Administrator” shall
be the Administrative Committee appointed by Matson’s Board of Directors or such
other committee or persons appointed by Matson’s Board of Directors from time to
time to administer the Plan.

 

2.             Period of Deferral.  All deferrals shall be until the Outside
Director experiences a Separation from Service.  For purposes of this Plan,
“Separation from Service” shall mean termination of service with Matson as
described in section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder.  Once specified, the
date(s) for payment of deferred fees may not be changed.

 

3.             Election to Defer.  Election to defer may be made within 30 days
following the date an individual first becomes an Outside Director of Matson or
thereafter in December of each year.  In December of each year, the Plan
Administrator will send to each Outside Director a deferral election form. 
Elections to defer shall be irrevocable on the first day of the calendar year
following the year in which the election was made.  For an election to be
effective for any calendar year, the form must be executed by the Outside
Director, returned to Matson, and accepted and approved by the Plan
Administrator before the beginning of the calendar year for which the election
is to be effective.  Such election shall be effective and irrevocable on January
1 of the calendar year following the calendar year in which the Plan
Administrator accepts and approves the Outside Director’s executed election
form.  Any election will apply to

 

--------------------------------------------------------------------------------


 

subsequent calendar years until the Outside Director provides the Plan
Administrator with a notice to modify or revoke the election.  Such notice to
modify or revoke the election will become irrevocable and effective on the
January 1 following the year in which it was made.  Notice of modification or
revocation of an election must be submitted in writing, and may be submitted to
the Plan Administrator at any time.

 

4.             Payout of Deferred Fees.  Except as provided otherwise in this
paragraph, deferred fees will be paid to Outside Directors in accordance with
the schedule of payments specified in the deferral election form.  Payments will
be made in January of the year in which payments are scheduled.  If an Outside
Director does not make any election with respect to the form of a payment, then
such payment shall be payable in a lump sum in the January following his
Separation from Service.  Notwithstanding the foregoing, upon the occurrence of
a Change in Control, as defined hereafter, the Plan shall automatically
terminate, and the present value of the benefit to which each Outside Director
is entitled shall be paid to the Outside Director in a single lump sum within
thirty (30) days following the Change in Control.  The Plan Administrator
retains the sole discretion to determine when during the 30-day period the
payment will be made.  For purposes of this Plan, a “Change in Control” means a
“change of control” of Matson as defined in Section 409A of the Code and the
final regulations and any guidance promulgated thereunder.

 

5.             Interest on Account Balance.  Deferred fees will be credited with
interest, compounded annually, at a per annum rate equal to 1% above the New
York Federal Reserve Bank discount rate in effect on December 31 of each
calendar year.

 

6.             Funding the Deferral Account.  Deferred fee accounts will not be
funded.  The accounts will be maintained by Matson only as book accounts, and no
trust account, fiduciary relationship, or other security arrangement will be
established, other than, at the option of Matson, an escrow account the amounts
in which remain subject to the claims of Matson’s general creditors in the event
of insolvency or bankruptcy.  Because this Plan is unfunded, the Outside
Directors must rely solely on the general credit of Matson for payment of
deferred fees.  However, Matson in its sole discretion may establish and
maintain a “rabbi” trust, which shall be a trust in which the Company may
deposit amounts determined under the Plan.  Any “rabbi” trust assets are subject
to the claims of Matson’s creditors in the event of bankruptcy or insolvency,
until paid to the Outside Directors and their beneficiaries.  The “rabbi” trust
shall constitute an unfunded arrangement providing deferred compensation to a
select group of management or highly compensated employees for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

7.             Designation of Beneficiaries.  Each participating Outside
Director may file with the Plan Administrator a written designation of one or
more primary beneficiaries and one or more contingent beneficiaries to whom
payments otherwise due to the Outside Director at the date of his death shall be
made after the death of the Outside Director.  Such payments will be made in
such amounts and at such times as would have been made to the Outside Director
had he lived.  The written designation must be received by the Plan
Administrator prior to the death of the Outside Director.  A beneficiary may
not, under any circumstances, change the time and form

 

2

--------------------------------------------------------------------------------


 

of the payments.  Such payments will be divided among the primary beneficiaries
who survive the Outside Director in such proportion as directed in the written
designation.  If no primary beneficiary survives the Outside Director, such
payment will be divided among the contingent beneficiaries who survive the
Outside Director in such proportion as directed in the written designation.  If
no primary or contingent beneficiary survives the Outside Director or is
designated by the Outside Director, such payments will be made to the estate of
the Outside Director.  At the discretion of the Compensation Committee of the
Matson Board of Directors, payments to the estate of the Outside Director may be
made in a lump-sum equal to the full amount of the Outside Director’s deferred
fee account; provided, however, that such payment will not be made later than 90
days following the Outside Director’s death. The Plan Administrator retains the
sole discretion to determine when during the 90-day period the payment will be
made.

 

8.             Miscellaneous.

 

A.            Inalienability.  No Outside Director or beneficiary, or any other
person having or claiming to have any interest of any kind or character in or
under this Plan or in any of the deferred fees or any part thereof or payment
therefrom shall have the right to sell, assign, transfer, convey, hypothecate,
anticipate, pledge or otherwise dispose of such interest; and to the extent
permitted by law, such interest shall not be subject to any liabilities or
obligations of the Outside Director or to any bankruptcy proceedings, creditor
claims, attachment, garnishments, execution, levy or other legal process against
such Outside Director or his property.

 

B.            Controlling Law.  This Plan shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Hawaii. 
The Plan shall also be construed in a manner that is consistent and compliant
with Section 409A of the Code, and any regulations promulgated thereunder.  Any
provision that is noncompliant with Section 409A of the Code is void or deemed
amended to comply with Section 409A of the Code.  Matson does not guarantee or
warrant the tax consequences of the Plan, and the Outside Directors shall in all
cases be liable for any taxes due with respect to the Plan.

 

C.            No Service Contract.  The adoption and maintenance of this Plan
shall not be deemed to confer on any Outside Director any right to continue in
the service of the Company, and shall not be deemed to interfere with the right
of the Company to terminate the service of any Outside Director.

 

D.            Binding Agreement.  This Plan shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Outside
Directors and their beneficiaries, heirs, executors, administrators and legal
representatives.

 

E.            Gender and Number.  Any masculine pronouns used herein shall refer
to both men and women, and the use of any term herein in the singular may also
include the plural unless otherwise indicated by context.

 

3

--------------------------------------------------------------------------------


 

F.             Severability.  If any provision of this Plan is held invalid or
unenforceable by a court of competent jurisdiction, all remaining provisions
shall continue to be fully effective.

 

IN WITNESS WHEREOF, Matson, Inc. has caused this plan to be executed and its
seal to be affixed hereunder by its officers thereunto duly authorized,
effective as of June 29, 2012.

 

 

 

MATSON, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

By

 

 

 

 

Its

 

4

--------------------------------------------------------------------------------